           Case 1:21-cv-01159-JMF Document 10 Filed 02/11/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
PEOPLE OF THE STATE OF NEW YORK by LETITIA :
JAMES, Attorney General of the State of New York,                      :
                                                                       :
                                    Plaintiff,                         :     21-CV-1159 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
BEVELYN BEATTY, et al.,                                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On February 9, 2021, Plaintiff filed the Complaint in this action, along with a motion for
a preliminary injunction. See ECF Nos. 1-2. The Court intends to schedule a conference
promptly following service of the summons and Complaint to address how to proceed with
respect to the motion. Accordingly, Plaintiff is ORDERED to confer with Defendants, and, no
later than two weeks following service, the parties shall file a joint letter proposing several
dates on which both sides could appear for a conference. At that conference, the parties should
be prepared to discuss the following:

    (1) whether any hearing on the motion for a preliminary injunction should be consolidated
        with trial on the merits pursuant to Rule 65(a)(2) of the Federal Rules of Civil Procedure;

    (2) whether any discovery is needed in connection with the motion and, if so, a schedule;

    (3) whether an evidentiary hearing is necessary; and

    (4) a briefing schedule.


Plaintiff shall serve a copy of this Order on Defendants either with the summons and Complaint
or, if such service has already been completed, within two business days.

        SO ORDERED.

Dated: February 11, 2021                                   __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
